Walker, J. Conceding, that when depreciated or worthless bills are paid on a precedent debt, or as money loaned, or paid on the purchase of property, that the person who passes them, upon a proper notice, is liable for the value at which they were received ; it does not follow, that such would be the case when they are purchased at a discount, as an article of commerce. When they are paid on a debt, loaned as money, or paid on the purchase of property, they are both paid and received as so much money, and are not taken on speculation. When legal coin might be required, anything less than its value will not be a satisfaction, unless the value of such bills was known when received, as in a case where the parties act in ignorance of the fact of their want of value, and suppose them to have the value at which they were passed: But when they are purchased as a commodity of commerce, they are treated then as articles of sale, and the buyer purchases on the best terms he can fairly obtain, and the seller procures the best price he honestly can. Bankers and money brokers follow the buying and selling of such bills, and other money, as a matter of profit, in the same manner as those dealing in merchandize, produce or other chattels. With them such paper is fluctuating in price, at different times and in different places, as are other articles of trade ; and their profits are greater or less, owing to the demand or supply of the article in the market. No reason is perceived why the rule of caveat emptor should not apply to the sale of bank bills with those trading in them, precisely as it does to persons purchasing other articles of property. It can make no difference that they are choses in action, because the rule is uniform, that the purchaser of a bill of exchange, promissory note, or other negotiable instrument, without fraud, inducement or guaranty, takes it at his own risk. On the sale of such instruments by mere delivery, the law implies no agreement that the maker or drawer are solvent, or that the money shall be paid. And it is not true, that if the instrument thus purchased proves to be of less value than the price given, that the seller is liable to make it good. That liability accrues by the endorsement, guaranty, or by fraud practiced on the buyer. Bank bills are negotiable promissory notes of incorporated companies, and the title passes to the purchaser by delivery, as it does with articles of personal property. When persons are engaged in any particular trade, the presumption is, that they are acquainted with the value and intrinsic worth of the articles which they are engaged in buying and selling. And so it is to be presumed, that bankers and money brokers are better acquainted with the genuineness and value of the circulation of banks, the paper of which they buy, than is the community generally. Their opportunities are better, and the interest of their business necessarily leads them to inform themselves in this respect, beyond other persons. In this case it appears that plaintiff purchased the bills of defendant at a discount, in the course of his business as a money broker. He paid for them the agreed price, after the bills were inspected by his clerk; and upon that examination one of the bills of the lot was rejected as worthless, and the remainder were taken, including the one in dispute. The plaintiff had ample opportunity to examine and satisfy himself of the genuineness and value of these bills, and the examination was sufficiently thorough to enable him to reject one of them. There is no evidence that defendant had any knowledge that this bill was worthless, or in any way defective. And when the clerks of plaintiff, in twice running the bills over, did not discover the fact, it may well be, that the defendant had no such knowledge. The defendant in no way warranted or guarantied the genuineness of these bills, and there is no liability by contract, and as no fraud was shown, we cannot infer liability on that ground. The testimony simply amounts to this, that defendant’s agent presented the bills at plaintiff’s bank, and asked what would be given for them, and the agent of plaintiff, after examining them, informed him, and the price was received, and the bills delivered. It does not appear, that defendant by his agent, made any statement or representation in regard to the bills, or was asked any question requiring any such statement. The plaintiff' took the property on inspection and at his own price, and if it is not of the value he supposed, it is his own want of information or want of attention, which has produced this loss. And as the loss must fall on one of two innocent persons, so far as we can see from the evidence, we think that it must be on the purchaser, and not the seller, as he has failed to require a warranty or guaranty of the value of this money, and has not shown that defendant knew it to be worthless. The instructions given by the court were consistent with this view of the law, and were proper, and the verdict of the jury is supported by the evidence, and we are not disposed to disturb their finding. Upon the whole of this record no error is perceived, for which the judgment of the Circuit Court should be reversed, and the same is therefore affirmed. Judgment affirmed.